Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2021 has been entered.
Status of the Claims
Claims 2 and 6 have been cancelled; Claims 1 and 4 have been amended; Claims 1 and 3-5 remain for examination, wherein claims 1 and 4 are independent claims.
Previous Rejections/Objections
Previous rejection of claims 1 and 5 under 35 U.S.C. 103(a) as being unpatentable over Wu et al (CN 102242860A, with English translation, listed in IDS filed on 12/23/2019, thereafter CN’860) in view of Miyata Takeshi et al (JP 10-263615 A, with English translation, listed in IDS filed on 8/31/2018, thereafter JP’615) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/22/2021.
Previous rejection of claim 3 under 35 U.S.C. 103(a) as being unpatentable over CN’860 in view of JP’615, and further in view of Grell et al (US-PG-pub 2006/0070685 
Previous rejection of claims 4 and 6 under 35 U.S.C. 103(a) as being unpatentable over CN’860 in view of Wang et al (NPL: Modem steel rolling, Metallurgical industry press, 08-31-2014, pp.318-325, with English translation, listed in IDS filed on 12/23/2019, thereafter NPL-2) and Hideshima et al (JP 2012214866 A, with on-line English translation, thereafter JP’866) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/22/2021.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Allowance Subject matter
Claim 1, 3, and 5 are allowed.
Regarding independent claim 1, the applicant has added allowable subject matter in the previous claim 2 into the claim 1 and claim 2 has been cancelled. It is noted that the recorded prior art(s) does not specify the claimed microstructure of metallographic structure before transferring to the martensitic structure by quenching as recited in the instant claim. Since Claims 3 and 5 depend on claim 1, they are also allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (CN 102242860A, with English translation, listed in IDS filed on 12/23/2019, thereafter CN’860) in view of Hideshima et al (JP 2012214866 A, with on-line English translation, thereafter JP’866), Wang et al (NPL: Modem steel rolling, Metallurgical industry press, 08-31-2014, pp.318-325, with English translation, listed in IDS filed on 12/23/2019, thereafter NPL-2), and Ushigami et al ( US 5,346,559, thereafter US’559). 
Regarding claim 4, CN’860 teaches a martensitic stainless steel foil (Abstract, par.[0008] and [0019] of CN’860) manufactured by a cold rolling process (par.[0023] of CN’860). CN’860 does not specify the limitation of “quenching” to obtain the martensitic structure in the foil as recited in the instant claim. However, applying quenching to obtain the desired martensitic structure in a martensitic stainless steel foil is well-known technique as demonstrated by JP’866. JP’866 teaches that “a large volume of favorable shape quenched stainless steel foil strips when performing quenching heat treatment for the stainless steel strips causing martensite transformation during cooling” (technique solution of JP’866). Therefore, it would 
Regarding the rolling rate in a cold rolling step in the instant claim, it is considered as a rolling parameter can be obtain by undue experimental test. NPL-2 teaches a manufacturing process for cold rolling steel sheet with thickness 0.001-0.05 mm including repeated rolling steps (Section 12.5 production of ultrathin strip steel of NPL-2) and NPL-2 specify conditions with rolling rate of 3 m/s or less for the cold rolling process (Table 12-10 of NPL-10 of NPL-2), which overlap the claimed rolling speed range of 40-120m/min (about 0.67m/s-2m/s—noted by the Examiner). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the rolling rate according the material conditions as demonstrated by NPL-2 in the process of CN’860 in view of JP’866 in order to obtain the rolling foil with desired thickness (Section 12.6.1.3 Rolling reduction in each pass or loading distribution of NPL-2). NPL-2 specify multiple rolling to obtain rolled steel sheet and reduction rate (section 12.4.6 of NPL-2) and NPL-2 provides a relationship between the diameter (D) of work rill to the thickness (h) of reduction: D ≤ 1000h st cold rolling step and 270 mm work roll diameter in the 2nd cold rolling step (2nd example in table 7 of US’559), which is within the claimed work roll diameters as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the cold rolling process with different work roll diameters as demonstrated by US’559 in the process of CN’860 in view of JP’866 and NPL’2 in order to obtain desired texture structures and properties (table 7 and Fig.8 of US’559).

Response to Arguments
Applicant’s arguments to the instant claim 4 has been considered but they are moot in view of the new ground rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734